DETAILED ACTION
Response to Amendment
The amendment filed on 10 May 2021 has been entered. Claims 1 and 3 have been amended and are hereby entered. Applicant’s amendment to the Abstract have overcome the objection previously set forth in the Non-Final Action mailed on 10 February 2021
Claims 1-8 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 10 May 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Ando fails to disclose the limitation “the second buffer member projects from a position between the first flange and the second flange” and that Ando fails to disclose a coupling member that holds the radially outer side of the second buffer member, the Examiner respectfully disagrees and would like to point that the metal mesh (5), indicated as the second buffer member, of Ando extends and projects outward from the inside of the flanges (3a, 3b), e.g. from the gap (x). Since the Applicant has not recited that the second buffer member projects beyond the first flange and the second flange, the buffer member (5) of Ando would read on said limitation. Further, the Examiner would also like to point out that Ando is merely being used to teach the addition of the second buffer member (5) and not its actual configuration. Akimoto (Fig. 8) already discloses that the first holder section (37) of the coupling member (33) holds the radially outer side of the first buffer member (32). Upon addition of the second buffer member (5) of Ando to the configuration of Akimoto, the combination of Akimoto and Ando would therefore disclose that the first holder section (37) of the coupling member (33, of Akimoto) holds the radially outer side of the second buffer member (5, of Ando). 

Terminal Disclaimer
The terminal disclaimer filed on 10 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,920,850 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
With respect to Claim 1, “frist flange portion and the second flange portion” in lines 17-18 should read --first flange and the second flange-- because the word “first” is misspelled and limitations “first flange portion” and “second flange portion” are not previously recited in the claim. 
With respect to Claim 3, “the first flange portion and the second flange portion” in lines 21-22 should read “the first flange and the second flange” because limitations “first flange portion” and “second flange portion” are not previously recited in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (WO 2011/021495 A1) in view of Ando (JP 11050842 A).
With respect to Claim 1, Akimoto (Figs. 1-8) discloses a connector (31) provided to a connection between a vibrating body (34) that is a vibration source (1, a manifold exhaust) and a plate-shaped shielding body (3) that is attached to the vibrating body (34), the connector comprising:
a first buffer member (32) that includes a spiral-shaped wire in a plan view;
a collar member (39) that includes a cylindrical portion (39ab, 39ba) having an insertion hole (40) for a fixing member (6) for attaching the connector (31) to the vibrating body (34), the cylindrical portion (39ab, 39ba) surrounded by the first buffer member (32), a first flange (39a) facing a radially inner side of the first buffer member (32), and a second flange (39b) facing the radially inner side of the first buffer member (32), the first flange (39a) and the second flange (39b) both protruding from the cylindrical portion (39ab, 39ba) in a radial direction; and

Akimoto fails to disclose a second buffer member that has a substantially annular and flat plate-shape, and that is capable of warping in a thickness direction, wherein the second buffer member projects outward from a position between the first flange portion and the second flange portion.
However, Ando (annotated Fig. 1 on Page 4) teaches two buffer members (5, 6): a first buffer member (6) and a second buffer (5), wherein the second buffer member (5) is a metal mesh made of iron wire that has a substantially annular and flat plate-shape, capable of warping in a thickness direction, wherein the first buffer member (6) and the second buffer member (5) surround a cylindrical portion of a collar member (3), and wherein a first flange (3b) of the collar member (3) faces a radially inner side of the first buffer member (6) and a second flange (3a) of the collar member (3) faces a radially inner side of the second buffer member (5), wherein the second buffer member (5) projects outward from a position between the first flange (3b) and the second flange (3a).

    PNG
    media_image1.png
    761
    996
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the connector of Akimoto with another buffer member as taught by Ando for the purpose of further improving the vibration proofing of the connector, thus improving noise reduction and heat shielding.
With respect to Claim 3, Akimoto (Figs. 1-8) discloses a connector (31) provided to a connection between a vibrating body (34) that is a vibration source (1, a manifold exhaust) and a plate-shaped shielding body (3) that is attached to the vibrating body (34), the connector comprising:
a first buffer member (32) that includes a spiral-shaped wire in a plan view;
a collar member (39) that includes a cylindrical portion (39ab, 39ba) having an insertion hole (40) for a fixing member (6) for attaching the connector (31) to the vibrating body (34), the cylindrical portion (39ab, 39ba) surrounded by the first buffer member (32), a first flange (39a) facing a radially inner side of the first buffer member (32), and a second flange (39b) facing the radially inner side of the first buffer member (32), the first flange (39a) and the second flange (39b) both protruding from the cylindrical portion (39ab, 39ba) in a radial direction; and
a coupling member (33) that includes a first holder section (37) holding radially outer side of the first buffer member (32), a second holder section (36) holding the shielding body (3), and a coupling member base portion (38) connecting the first holder section (37) and the second holder section (36).
Akimoto (Fig. 2) further discloses a gap (s) between a fitting recess (41) and a mounting portion (32a) of the first buffer member (32) and between the first holder section (37) and a held portion (32b) of the first buffer member (32), wherein the mounting portion (32a) and the held portion (32b) are formed in an arc-shape being held by the fitting recess (41) and the first holder section (37), thereby improving the vibration damping property of the connector (31).
Akimoto fails to disclose a second buffer member that has a substantially annular and flat plate-shape, and that is capable of warping in a thickness direction and a gap for allowing the second buffer member to move in the radial direction is formed between the second buffer 
However, Ando (annotated Fig. 1 on Page 4) teaches two buffer members (5, 6): a first buffer member (6) and a second buffer member (5), wherein the second buffer member (5) is a metal mesh made of iron wire that has a substantially annular and flat plate-shape, capable of warping in a thickness direction, wherein the first buffer member (6) and the second buffer member (5) surround a cylindrical portion of a collar member (3), and wherein a first flange (3b) of the collar member (3) faces a radially inner side of the first buffer member (6) and a second flange (3a) of the collar member (3) faces a radially inner side of the second buffer member (5), wherein the second buffer member (5) projects outward from a position between the first flange (3b) and the second flange (3a).
Ando also teaches a gap (X) formed between the second buffer member (5) and the cylindrical portion of the collar member (3), wherein the gap (X) is capable of allowing the second buffer member (5) to move in a radial direction, wherein the radially inner side of the second buffer member (5) is sandwiched by the first flange (3b) and the second flange (3a) of the collar member (3) in such a manner that the second buffer member (5) is movable in the radial direction.
It should be noted that Ando is only being relied on to teach the addition of the second buffer member (5) and the gap (X) formed between the second buffer member (5) and the cylindrical portion of the collar member (3) to the configuration of Akimoto as stated above, wherein the second buffer member (5) that has a substantially annular and flat plate-shape and is capable of warping in a thickness direction.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the connector of Akimoto with another buffer member with the gap formed between said buffer and the cylindrical portion of the collar member as taught by Ando for the purpose of further improving the vibration proofing of the connector, thus improving noise reduction and heat shielding.
Claim 5, the combination of Akimoto and Ando discloses the limitations set forth in Claim 1 and Ando further teaches that the second buffer member (5) is a substantially annular and flat plate-shaped metallic mesh material made of iron wire. See line 121.
With respect to Claim 7, the combination of Akimoto and Ando discloses the limitations set forth in Claim 3 and Ando further teaches that the second buffer member (5) is a substantially annular and flat plate-shaped metallic mesh material made of iron wire. See line 121.

Allowable Subject Matter
Claims 2, 4, 6, and 8 are allowed.
The combination of Akimoto and Ando discloses all the limitations set forth in Claim 2 and 4 except a third buffer member that includes a spiral-shaped wire in a plan view and that is disposed on a side opposite to the first buffer member. Claims 6 and 8 are dependents of Claims 2 and 4 respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678